Exhibit 10-6

NOTE MODIFICATION AGREEMENT

Customer Number 9660933082

Note Number 00002

Original Amount of Note $3,000,000.00 Original date 08/26/2005 Modification
Amount $3,000,000.00 Modification Date 12/29/2009

This Note Modification Agreement (hereinafter Agreement) is made and entered
into this 29th day of December, 2009, by and between The Goldfield Corporation,
maker(s), co-maker(s), endorser(s), or other obligor(s) on the Promissory Note
(as defined below), hereinafter also referred to jointly and severally as
Borrower(s); Branch Banking and Trust Company, a North Carolina banking
corporation, hereinafter referred to as Bank.

Witnesseth: Whereas, Borrower(s) has previously executed a Promissory Note
payable to Bank, which Promissory Note includes the original Promissory Note and
all renewals, extensions and modifications thereof, collectively “Promissory
Note”, said Promissory Note being more particularly identified by description of
the original note above; and Borrower(s) and Bank agree that said Promissory
Note be modified only to the limited extent as is hereinafter set forth; that
all other terms, conditions, and covenants of said Promissory Note remain in
full force and effect, and that all other obligations and covenants of
Borrower(s), except as herein modified, shall remain in full force and effect,
and binding between Borrower(s) and Bank; and Whereas Debtor(s)/Mortgagor(s), if
different from Borrower(s), has agreed to the terms of this modification; NOW
THEREFORE, in mutual consideration of the premises, the sum of Ten Dollars ($10)
and other good and valuable consideration, each to the other parties paid , the
parties hereto agree that said Promissory Note is amended as hereinafter
described:

 

¨ Borrower shall pay a prepayment penalty as set forth in the Addendum attached
hereto.

INTEREST RATE, PRINCIPAL AND INTEREST PAYMENT TERM MODIFICATIONS (To the extent
no change is made, existing terms continue. Sections not completed are deleted.)

 

¨ Interest shall accrue from the date hereof on the unpaid principal balance
outstanding from time to time at the:

 

¨ Fixed Rate of                                 % per annum.

 

¨ Variable rate of the Bank’s Prime Rate plus             % per annum to be
adjusted                         % as the Bank’s Prime Rate changes.

 

  •  

As of the Modification Date, any fixed, floating, or average maximum rate and
fixed minimum rate in effect by virtue of the

 

¨ Promissory Note(s) are hereby deleted. If checked here, the interest rate will
not exceed a(n) fixed average maximum rate of             % or a ]floating
maximum rate of the greater of     % or the Bank’s Prime Rate; and the interest
rate will not decrease below a fixed minimum rate of             %. If an
average maximum rate is specified, a determination of any required reimbursement
of interest by Bank will be made: when the Note is repaid in full by Borrower
annually beginning on                                 .

 

x The Adjusted LIBOR rate, as defined in the attached Addendum to Promissory
Note.

 

¨ Principal and Interest are payable as follows:

 

¨ Principal (plus any accrued interest not otherwise scheduled herein) is due in
full maturity on                                                       .

 

x Principal Plus accrued interest is due in full at maturity on 12/28/2010.

 

¨ Payable in consecutive              installments of Principal Principal and
interest commencing on                                 

 

¨ and continuing on the same day of each month thereafter, with one final
payment of all remaining principal and accrued interest due on             .

 

x Accrued interest is payable Monthly, commencing on January 28, 2010 and
continuing on the same day of each calendar period thereafter, with one final
payment of all remaining interest due on December 28, 2010.

 

¨ Bank reserves the right in its sole discretion to adjust the fixed payment due
hereunder              on              and continuing on the same date of each
calendar period thereafter, in order to maintain an amortization period of no
more than              months from the date of this Note. Borrower understands
the payment may increase if interest rates increase.

 

¨ At the Borrower’s request, the Bank has agreed to readvance the principal
amount of $            . The oustanding principal balance under the Promissory
Note prior to the readvance is $                    , making the total
outstanding principal balance now due under the Promissory Note and this
Agreement to be $                     (“Modification Amount”).

 

¨                                        
                                         
                                         
                                         
                                                 

                                       
                                         
                                         
                                         
                                                 .

 

¨ Borrower hereby authorizes Bank to automatically draft from its demand deposit
or savings account(s) with Bank or other bank, any payment(s) due under this
Note on the date(s) due. Borrower shall provide appropriate account number(s)
for account(s) at Bank or other bank.

 

¨ $                     principal payment(s) due on
                                                 

 

¨ $                     interest payment(s) due on
                                                         

is (are) hereby deferred. Payments will resume on
                                                  according to the schedule
contained herein or to the existing schedule (if no other changes are made
herein).

 

¨ No documentary stamp tax is required to be paid on this Agreement as such tax
was previously paid on the Promissory Note which this Agreement modifies and
extends and which is not increased by this Agreement or on the Mortgage, if any,
securing the Promissory Note.

 

¨ Florida documentary stamp tax in the amount of $             has been
previously paid directly to the Florida Department of Revenue on the Promissory
Note modified by this Agreement. Such Note has become secured by collateral
described in this Agreement and additional documentary stamp tax in the amount
of $             has been or will be paid directly to the Florida Department of
Revenue has been or will be paid directly to the Clerk of Court for
                     County, Florida, in connection with the recording of the
mortgage securing such Note, as modified by this Agreement.

 

x Florida Documentary Stamp Tax is not required.

The Borrower(s) promises to pay Bank, or order, a late fee in the amount of five
percent (5%) of any installment past due for ten (10) or more days. Where any
installment payment is past due for ten (10) or more days, subsequent payments
shall first be applied to the past due balance. In addition, the undersigned
shall pay to Bank a returned payment fee if the undersigned or any other obligor
hereon makes any payment at any time by check or other instrument, or by any
electronic means, which is returned to Bank because of nonpayment due to
nonsufficient funds.

 

¨ COLLATERAL: The Promissory Note, as modified, and the performance of the terms
of any agreement or instrument relating to, evidencing, or securing the
Promissory Note, as modified, shall be additionally secured by collateral
hereinafter described, a new security instrument shall be executed by
Borrower(s), and/or Debtor(s) /Grantor(s), and all other steps necessary to
perfect or record the Bank’s lien with priority acceptable to Bank shall be
taken.



--------------------------------------------------------------------------------

Deed(s) of Trust / Mortgage(s) granted in favor of Bank as beneficiary /
mortgagee:

 

¨ dated                                                   in the maximum
principal amount of $                                                   granted
by                                          
                                         
                                                             .

 

¨ dated                                                   in the maximum
principal amount of $                                                   granted
by                                          
                                         
                                                             .

Security Agreement(s) granting a security interest to Bank:

 

¨ dated                                                   given by
                                                  granted by
                                         
                                         
                                                             .

 

¨ Securities Account Pledge and Security Agreement dated
                                                 , executed by
                                         
                                                          

 

¨                                        
                                         
                                                               .

 

¨ Control Agreement(s) dated                                                  ,
covering Deposit Account(s)                      Investment Property

 

¨ Letter of Credit Rights                      Electronic Chattel Paper

 

¨ Assignment of Certificate of Deposit, Security Agreement, and Power of
Attorney (for Certificated Certificates of Deposit) dated
                        , executed by                                          
                                         
                                                                             .

 

¨ Loan Agreement dated                         , executed by Borrower and
Gurantor(s).

 

¨                                        
                                         
                                         
                                                          .

 

¨ The Collateral hereinafter described shall be and hereby is deleted as
security interest for payment of the aforesaid Promissory Note:

                                       
                                         
                                         
                                                          .

Other:                                      
                                         
                                         
                                                         .

If the Promissory Note being modified by this Agreement is signed by more than
one person or entity, the modified Promissory Note shall be the joint and
several obligation of all signers and the property and liability of each and all
of them. It is expressly understood and agreed that this Agreement is a
modification only and not a novation. The original obligation of the Borrower(s)
as evidenced by the Promissory Note above described is not extinguished hereby.
It is also understood and agreed that except for the modification(s) contained
herein said Promissory Note, and any other Loan Documents or Agreements
evidencing, securing or relating to the Promissory Note and all singular terms
and conditions thereof, shall be and remain in full force and effect, This
Agreement shall not release or affect the liability of any co-makers, obligors,
endorsers or guarantors of said Promissory Note. Borrower and
Debtor(s)/Mortgagor(s), if any, jointly and severally consent to the terms of
this Agreement, waive any objection thereto, affirm any and all obligations to
Bank and certify that there are no defenses or offsets against said obligations
or the Bank, including without limitation the Promissory Note. Bank expressly
reserves all rights as to any party with right of recourse on the aforesaid
Promissory Note.

In the event periodic accruals of interest shall exceed any periodic fixed
payment amount described above, the fixed payment amount shall be immediately
increased or supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate based on an index such as the Bank’s Prime Rate; provided that
unless elected otherwise above, the fixed payment amount shall not be reduced
below the original fixed payment amount. However, Bank shall have the right, in
its sole discretion, to lower the fixed payment amount below the original
payment amount. Notwithstanding any other provision contained in this agreement,
in no event shall the provisions of this paragraph be applicable to any
Promissory Note which requires disclosures pursuant to the Consumer Protection
Act (Trust-in-Lending Act), 15§ 1601, et seq., as implemented by Regulation Z.
Borrower agrees that the only interest charge is the interest actually stated in
this Note, and that any loan or origination fee shall be deemed charges rather
than interest, which charges are fully earned and non-refundable. It is further
agreed that any late charges are not a charge for the use of money but are
imposed to compensate Bank for some of the administrative services, costs and
losses associated with any delinquency or default under this Note, and said
charges shall be fully earned and non-refundable when accrued. All other charges
imposed by Bank upon Borrower in connection with this Note and the loan
including, without limitation, any commitment fees, loan fees, facility fees,
origination fees, discount points, default and late charges, prepayment fees,
statutory attorneys’ fees and reimbursements for costs and expenses paid by Bank
to third parties or for damages incurred by Bank are and shall be deemed to be
charges made to compensate Bank for underwriting and administrative services and
costs, other services, and costs or losses incurred and to be incurred by Bank
in connection with this Note and the loan and shall under no circumstances be
deemed to be charges for the use of money. All such charges shall be fully
earned and non-refundable when due. The Bank may, at its option, charge any fees
for the modification, renewal, extension, or amendment of any of the terms of
the Promissory Note(s) permitted by Florida law.

In the words “Prime Rate”, “Bank Prime Rate”, “BB&T Prime Rate”, “Bank’s Prime
Rate” or “BB&T’s Prime Rate” are used in this Agreement, they shall refer to the
rate announced by the Bank from time to time as its Prime Rate. The Bank makes
loans both above and below the Prime Rate and uses indexes other than the Prime
Rate. Prime Rate is/the name given a rate index used by the Bank and does not in
itself constitute a representation of any preferred rate or treatment.

Unless otherwise provided herein, it is expressly understood and agreed by and
between Borrower(s), Debtor (s) /Mortgagor(s) and Bank that any and all
collateral (including but not limited to real property, personal property,
fixtures, inventory, accounts, instruments, general intangibles, documents,
chattel paper, and equipment) given as security to insure faithful performance
by Borrower(s) and any other third party of any and all obligations to Bank,
however created, whether now existing or hereafter arising, shall remain as
security for the Promissory Note as modified hereby.

It is understood and agreed that if Bank has released collateral herein, it
shall not be required or obligated to take any further steps to release said
collateral from any lien or security interest unless Bank determines, in its
sole discretion, that it may do so without consequence to its secured position
and relative priority in other collateral; and unless Borrower(s) bears the
reasonable cost of such action. No delay or omission on the part of the Bank in
exercising any right hereunder shall operate as a waiver of such right or of any
other right of the Bank, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same, or of any other right on any
further occasion. Each of the parties signing this Agreement regardless of the
time, order or place of signing waives presentment, demand, protest, and notices
of every kind, and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there is available to the Bank collateral
for the Promissory Note, as amended, and to the additions or releases of any
other parties or persons primarily or secondarily liable. Whenever possible the
provisions of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
prohibited by or invalid under such law, such provisions shall be ineffective to
the extent of any such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement. All
rights and obligations arising hereunder shall be governed by and construed in
accordance with the laws of the same state which governs the interpretation and
enforcement of the Promissory Note.

From and after any event of default under this Agreement, the Promissory Note,
or any related mortgage, security agreement or loan agreement, interest shall
accrue on the sum of the principal balance and accrued interest then outstanding
at the variable rate equal to the Bank’s Prime Rate plus 5% per annurn (“Default
Rate”), provided that such rate shall not exceed at any time the highest rate of
interest permitted by the laws of the State of Florida; and further that such
rate shall apply after judgement. In the event of any default, the then
remaining unpaid principal amount and accrued but unpaid interest then
outstanding shall bear interest at the Default Rate until such principal and
interest have been paid in full. Bank shall not be obligated to accept any
check, money order, or other payment instrument marked “payment in full” on any
disputed amount due hereunder, and



--------------------------------------------------------------------------------

Bank expressly reserves the right to reject all such payment instruments.
Borrower agrees that tender of its check or other payment instrument so marked
will not satisfy or discharge its obligation under this Note, disputed or
otherwise, even if such check or payment instrument is inadvertently processed
by Bank unless in fact such payment is in fact sufficient to pay the amount due
hereunder.

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT, THE PROMISSORY NOTE OR ANY LOAN DOCUMENT EXECUTED
IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN EVIDENCED BY THE PROMISSORY NOTE AND THIS AGREEMENT. FURTHER, THE
UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE EVENT OF LITIGATION.
NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO
WAIVE, CONDITION OR MODIFY THIS PROVISION,

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Promissory Note, as modified by this
Agreement remains outstanding or as long as Bank remains obligated to make
advances, the undersigned shall furnish annually an updated financial statement
in a form satisfactory to Bank, which, when delivered shall be the property of
the Bank. Further, the undersigned agree to provide any and all documentation
requested by the Bank in order to verify the identity of the undersigned in
accordance with the USA Patriot Act.

(SIGNATURES ON FOLLOWING PAGE)



--------------------------------------------------------------------------------

NOTE MODIFICATION SIGNATURE PAGE

Borrower: The Goldfield Corporation

Account Number: 9660933082

Modification Amount: $3,000,000.00

Note Number: 00002

Modification Date: 12/29/2009

Notice of Right to Copy of Appraisal: If a 1-4 family residential dwelling is
pledged as collateral for this Agreement, you, the undersigned, have a right to
copy of the real estate appraisal report used in connection with your
application For credit. You must forward your request to the Bank no later than
90 days after the date of this Agreement. In your request letter, please provide
your name, mailing address, appraised property address, the date of this
Agreement, and the account and note numbers shown on the front of this
Agreement.

IN WITNESS WHEREOF, THE UNDERSIGNED, on the day and year first written above,
has caused this instrument to be executed under seal.

 

WITNESS:

    The Goldfield Corporation

By:

 

/s/ Barry Forbes

    By:  

/s/ Stephen R. Wherry

  Barry Forbes, SVP     Stephen R. Wherry, Its Senior Vice-President



--------------------------------------------------------------------------------

ADDENDUM TO PROMISSORY NOTE

THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the Note
Modification Agreement dated December 29, 2009 from The Goldfield Corporation
(“Borrower”) payable to the order of Branch Banking and Trust Company (“Bank”)
in the principal amount of $ 3,000,000.00 (including all renewals, extensions,
modifications and substitutions therefore, the “Note”).

 

I. DEFINITIONS

 

1.1 Adjusted LIBOR Rate means a rate of interest per annum equal to the sum
obtained (rounded upwards, if necessary, to the next higher 1/100th of 1.0%) by
adding (i) the One Month LIBOR plus (ii) 1.80 % per annum, which shall be
adjusted monthly on the first day of each LIBOR Interest Period. The Adjusted
LIBOR Rate shall be adjusted for any change in the LIBOR Reserve Percentage so
that Bank shall receive the same yield. The interest rate shall not decrease
below a minimum rate of 3.50%.

 

1.2 One Month LIBOR means the average rate (rounded upwards, if necessary, to
the next higher 1/100th of 1.0%) quoted on Bloomberg Screen BBAM1 or Page 3750
(or such replacement page) of the Telerate Service on the determination date for
deposits in U.S. Dollars offered in the London interbank market for one month,
or if the above method for determining the One Month LIBOR shall not be
available, the rate quoted in The Wall Street Journal, or a rate determined by a
substitute method of determination agreed on by Borrower and Bank; provided, if
such agreement is not reached within a reasonable period of time (in Bank’s sole
judgment), a rate reasonably determined by Bank in its sole discretion as a rate
being paid, as of the determination date, by first class banking organizations
(as determined by Bank) in the London interbank market for U.S. Dollar deposits.

 

1.3 LIBOR Advance means the advances made by Bank to Borrower evidenced by this
Note upon which the Adjusted LIBOR Rate of interest shall apply.

 

1.4 LIBOR Interest Period means a period of one calendar month as may be elected
by the Borrower applicable to any LIBOR Advance which shall begin on first day
of any month notwithstanding the maturity date of this Note; provided, however,
that a LIBOR Interest Period may be less than one calendar month in and only in
the calendar month in which the Note originates or matures.

 

1.5 LIBOR Reserve Percentage means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which the Adjusted LIBOR Rate is to be
determined or (ii) any category of extensions of credit or other assets related
to LIBOR.

 

1.6 Standard Rate means, for any day, a rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1.0%) equal to the Bank’s announced
Prime Rate minus 0% per annum, and each change in the Standard Rate shall be
effective on the date any change in the Prime Rate is publicly announced as
being effective.



--------------------------------------------------------------------------------

II. LOAN BEARING ADJUSTED LIBOR RATE

 

2.1 Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply to
the entire principal balance outstanding of a LIBOR Advance for any LIBOR
Interest Period.

 

2.2 Adjusted LIBOR Based Rate Protections.

 

  (a) Inability to Determine Rate. In the event that Bank shall have determined,
which determination shall be final, conclusive and binding, that by reason of
circumstances occurring after the date of this Note affecting the London
interbank market, adequate and fair means do not exist for ascertaining the One
Month LIBOR on the basis provided for in this Note, Bank shall give notice (by
telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

 

  (b) Illegality; Impracticability. In the event that Bank shall determine,
which determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of a LIBOR Advance (i) has become
unlawful as a result of compliance by Bank with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank’s ability to
make LIBOR Advances generally, then, and in any such event, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination. Thereafter, (x) the obligation of Bank to make any LIBOR Advances
or to convert any portion of the loan to a LIBOR Advance shall be suspended
until such notice shall be withdrawn by Bank, and (y) any request by Borrower
for a LIBOR Advance shall be deemed to be a request for an advance at the
Standard Rate.

 

Witness:       Borrower:       The Goldfield Corporation

        /s/ Barry Forbes

    By:  

/s/ Stephen R Wherry

Print Name: Barry Forbes       Stephen R Wherry, Its Senior Vice President

 

      Print Name:      